BURGESS, J.
At the February term, 1900, of the circiut court of the city of St. Louis, defendants were convicted and their punishment fixed at two years’ imprisonment each in the penitentiary, under an indictment charging them with taking away a female under the age of eighteen years for the purpose of prostitution. They appeal.
Since the case has been pending in this court, Alice Norman has dismissed her appeal.
The facts are substantially as follows:
Susie Wilson had been employed for more than two years at the Planters Hotel in the city of St. Louis, first as “dishwasher,” and then as a “scrub girl.” She was fifteen years old at the time of the offense. The evidence is conflicting as to *533wUere she and defendants became acquainted; the prosecuting witness testifying that Mrs. David was a guest at the Planters Hotel for about a week, and that during this time she became acquainted with her; that according to engagement they took a walk one evening and came across defendant Alice Norman at a wine room; that it was agreed that she should go with Mrs. David to her home in “West End,” and do light housekeeping for her; that she and Mrs. David went to see Mrs. Wilson, Susie’s mother, and that the mother was satisfied with the change from Planters Hotel to light housekeeping for'Mrs. David. Mrs. David and Mrs. Norman represented themselves to the prosecutrix as sisters, and Mrs. David took the prosecutrix to Union Station, and told her to remain there till Mrs. Norman came, when they would take the train for their West End home. Mrs. Norman went to the station where she found the girl waiting for her, and secured tickets to Eoodhouse, Illinois, a small town about seventy-two miles north of St. Louis. They left St. Louis about dark, and arrived at Eoodhouse about eleven o’clock that night. The prosecuting witness said she thought she was going to “West End,” and on arriving at Eoodhouse did not know where she was until some of the defendant Norman’s family told her.
The evidence on the part of the defendants is to the effect that they met the proscutrix at the wine room and arranged for her to go with Mrs. Norman to Eoodhouse for the purpose of acting as a common bawd; that they refused to let her go until she had stated that she was over eighteen years of age and had been in the habit of visiting assignation houses for about two years past; that before she could go, the matter must be presented to her mother and her consent obtained; that defendant David went with the prosecutrix to her mother’s house where she was fully informed of the intention of prosecutrix ; that her mother said Susie was over eighteen years of *534age and could do as she pleased, as she had to make her own living.
After reaching Roodhouse on the night of November Y, 1900, Susie Wilson went with the defendant Norman to her home, which proved to be an ordinary sporting house. Erom the testimony there can be no question but that the full intention of defendants was to take the prosecutrix away for the purpose of prostitution.
About two weeks after the prosecutrix went to Roodhouse with defendant Norman, she wrote to her mother in St. Louis. On receiving the letter, the father of the girl went to Rood-house, and by the aid of the police officers located her and returned to St. Louis, defendant Norman going with them. An arrest followed, and defendants were jointly indicted.
The statute under which defendants were indicted (Section 1842, Revised Statutes 1899), reads as follows: “Every person who shall take away any female under the age of eighteen years from her father, mother, guardian or other person having the legal charge of her person, either for the purpose of prostitution or concubinage, and any father, mother, guardian or other person, having the legal charge of her person, who shall consent to the same, shall, upon conviction thereof, be punished by imprisonment in the penitentiary not exceeding five years.”
In the motion in arrest of the judgment, filed by defendants, the indictment is challenged upon the ground as claimed that it will not sustain the verdict, but for what reason we are not informed, nor are we able to conceive. It is in strict compliance with the statute, and we think free from objection.
In the motion for a new trial it was asserted that the court-erred in admitting incompetent and immaterial evidence on the part of the State, and in excluding competent and material evidence offered by defendants, but these assignments are of *535such a general character that we are unable to determine without more specific reference what evidence was meant, and will- not undertake to do so.
Another ground for new trial assigned in the motion is the failure of the court to instruct upon all the law of the case. -But no such objection was made at the time the instructions were read to the jury, and could not be raised for the first time on motion for a new trial. [State v. Cantlin, 118 Mo. 100; State v. Meadows, 156 Mo. 110; State v. Waters, 156 Mo. 132.]
A new trial was also asked upon the ground of newly-discovered evidence, but the evidence was not set out in the motion. The mere fact, asserted in the motion, that the newly-discovered evidence was material, did not prove it to be so. It should have been set out in order that the court might pass upon its materiality. Eor these reasons, besides others unnecessary to mention, this question can not be considered by this court.
There was an abundance of evidence upon which to predicate the verdict of the jury. The judgment is affirmed.
Sherwood, P. J., and Gantt, J., concur.